Citation Nr: 0510526	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active service from August 1969 to August 
1971.  While his service documentation reflects that he was 
in Vietnam, his stressors have not been confirmed and he has 
not clarified dates and further details so additional 
verification can be undertaken.

The veteran has alleged that he was seen at a psychiatric 
facility soon after service for mental health problems.  
However, records are no longer available from that facility, 
the Alaskan Native Medical Center.  His brother or step-
brother has confirmed that he was having serious mental 
health problems soon after separation.  

It is unclear whether these were in the nature of PTSD or 
some other psychiatric disability.  And while clinical 
records may no longer be available, nonetheless, a 
psychiatric opinion should be rendered based on thorough 
examination in that regard to address the possibility of 
other acquired psychiatric disorders soon after separation 
from service to date.

The veteran has given a list of alleged stressors including 
when in the service.  That correspondence, received in 
February 2003, also indicated that in 1973, he had had an 
encounter with the State Police and had been shot, receiving 
abdominal injuries involving his stomach, liver and pancreas.  
He said he had then been seen at the Alaskan Native Medical 
Center.  A report of an encounter with Alaskan State Police 
is of record dated in 1973.  However, there are no hospital 
records associated therewith.

He also noted that in July 1985, he had been involved in an 
automobile crash and crushed two vertebrae in the middle of 
his back, injured his knee, and had a pad removed from over 
his knee.  He reported also having cuts over both eyes and 
injuring his right shoulder.  He indicated that he had been 
hospitalized at the Karakakar Hospital in Dillingham, AK; it 
is not shown whether such records are or are not available.

Another document is of record reflecting that the veteran had 
been seen by Dr. David Powers; he was asked to, but did not 
apparently, return a VA Form 21-4142 for release of Dr. 
Powers' records.

On a VA examination in June 2002, the purpose for which was 
said to be to determine his physical (as opposed to mental) 
findings, the veteran said that he had smoked since he was 
15.  He admitted that he was now an alcoholic.  His last job 
had been in maintenance work but he was no longer working, 
and had not worked for a year. 

On examination, physical findings included edentulous 
maxillary arch.  Remaining teeth in the mandibular arch were 
in very poor condition with caries and gingivitis.  There was 
moderate right upper quadrant tenderness and the liver edge 
was 3 cm. below the right costal margin.  Liver enzymes were 
relatively within normal limits except for a slight elevation 
in AST at 88.  The red blood cells were slightly suppressed 
at 3.85, hemoglobin at 12.6 and hematocrit at 36.5.  His 
blood alcohol level was described as extremely elevated for 
someone not showing any signs of inebriation.  

The veteran had reported a history of seizures which started 
18 months before; no specific further examination was 
undertaken with regard to such allegation.  

And without other clinical findings as to orthopedic or any 
other serious neurological (i.e., head trauma) problems, 
including an alleged head plate, and absent other supportive 
annotations, the examiner opined that "the only reason I can 
find that this patient would be unemployable would be 
secondary to chronic intoxication with alcohol".  

On another examination undertaken by VA to evaluate his 
mental health in June 2002, he was noted to have multiple 
complaints with various orthopedic problems and including 
multiple limbs.  He had some memory deficits and became quite 
agitated in retelling his Vietnam experiences.  He said that 
he had not worked for awhile and no one would take him 
because they thought he was dangerous.  He reported that he 
tended to lose his balance and fall to the left.  This was 
verified by his step-brother who accompanied him to the 
examination.

On mental health evaluation, he stated that he had been 
drinking some in the village before he went into service, 
during service, and since then.  He said since service, he 
had used alcohol to stop the nightmares.  He was reportedly 
living alone in a small cabin on the outskirts of town 
without electricity or running water or indoor toilet 
facilities.  

His brother stated that he had had a gunshot wound (to the 
head) with cerebral damage and a large plastic plate in his 
head, and was a bad alcoholic.  He described him as being 
holed up and the family and others not being able to reach 
him.  The brother also said that when he came back from 
Vietnam, he had been deeply depressed and slashed his wrists.  

The examiner diagnosed PTSD, chronic and chronic alcoholism.  
His Global Assessment of Functioning (GAF) was 42.  He was 
felt to be legally competent but probably would have trouble 
in handling funds were they to be available to him.

The same VA examiner who had evaluated him for the 
psychiatric assessment cited above, reviewed the case in  
February 29003 to provide further opinions and assessments, 
all of which are in the file.  The examiner suggested that 
perhaps another examiner see him for a second opinion as he 
could only really repeat what he had already said.  

He further opined that as for the questions of whether his 
alcoholism was a result of self-medication to treat his PTSD, 
the answer was not a simple yes or no.  He further stated 
that:   

(t)he heavy drinking existed in the 
village before he went to Vietnam.  And 
after Vietnam he went back to a native 
village in which some of his relatives 
are alcoholic, and I am sure it is a very 
alcohol dominated situation.  The veteran 
would most likely have had the alcohol 
problem if he had never been in Vietnam.  
On the other hand, the veteran clearly 
states that he did use alcohol to help 
reduce the symptoms of PTSD, particularly 
the sleep problems and nightmares.

He further opined that this was commonly seen, and that "the 
alcohol was used to treat some of the symptoms of PTSD, but I 
cannot say that the alcoholism is a result of self-medication 
".  The examiner also specifically noted that in addition to 
his mental problems, the veteran had "serious physical 
problems".  (emphasis added)

The psychiatric examiner was asked to address the following 
question: "please advise as to the severity of the veteran's 
vocational impairment due to the service-connected aspect of 
his medical disorder using the standard rating."  (emphasis 
added)

The physician noted that since he had not yet been granted 
service connection for anything, the examiner had to presume 
that the question assumed that service contention for PTSD 
would eventually be granted.  He further noted that the GAF 
of 42, which included the alcoholism, plus some other 
problems of a medical nature including balancing 
difficulties, would render him unemployable for fishing which 
was what he had done much of his life.  

He further opined that if (service connection for ) PTSD was 
granted, it (the PTSD) had a definite (30%) to considerable 
(50%) impact on his unemployability.  He felt that much of 
the rest that would render him unemployable was probably the 
result of his long pattern of alcohol abuse, possibly some 
organic brain damage as shown in memory problems, and an 
unknown reason relating to balance. 

It appears that the conclusionary assumption by the physician 
given the inaccurate question put to him to answer was 
reasonable, but erroneous.

Moreover, to make matters worse, in a letter from VA to the 
veteran, dated July 29, 2003, he was told that a "review of 
the claims file indicates that rating dated 07-12-02 granted 
service connection for post traumatic stress disorder and 
assigned a 50 percent evaluation.  Pension benefits were 
denied".  This letter was incorrect since service contention 
was not granted in that rating action for PTSD, although the 
rating assigned for NSC purposes had been 50 percent.  
[emphasis added]

At the very least, the veteran is entitled to the benefit of 
all available evidence and that includes records since 
service, as well as reflective, competent overall 
examinations.  The report of psychiatric evaluation is 
generally thoughtful and well addressed, but unfortunately 
rests on significantly flawed hypotheses, albeit not 
originated by the examiner.  

And the veteran has been described by a number of persons, 
including one VA examiner, as having serious physical 
problems, but has never been thoroughly examined for these.

There is a totally inadequate report of record as to the 
veteran's apparently rather widespread organic problems of 
neurological and orthopedic nature, at the least.  The RO 
denied his pension claim primarily on the basis of misconduct 
in the 1973 episode.  And in this regard, it appears that he 
may or may not have current residuals of the 1973 incident 
with the Alaskan State Police.  However, some of his other 
apparent problems may be due to the auto accident in 1985, 
information of which is not of record.  And he has been noted 
by a brother-in-law to have a plastic plate in his head due 
to a gunshot wound.  There is nothing to indicate that the 
1973 shooting incident involved his head but rather his 
torso.  Finally, other disabilities may have nothing to do 
with misconduct or "incidents" of any kind.

The veteran's representative has pointed out that while he 
may have done some drinking prior to service, there is 
nothing of record to show that he was an alcoholic prior to 
service.  It is also noted that there is no basis for 
assuming that all of the veteran's disabilities are due to 
his misconduct, and that adequate evaluations have not been 
undertaken.  The Board concurs.

Finally, it remains unclear that the veteran, who apparently 
has some serious cognitive problems of both psychiatric and 
organic nature, is totally aware of what is required to 
support his claim.  Under revised regulations, he must be 
fully informed in that regard.

The veteran is in receipt of certain funding via Native 
American programs and funds, etc.; it is not shown that he is 
in receipt of Social Security Administration (SSA) benefits, 
records of which the Board would be required to obtain,  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).,  However, alternatively, 
it may be that comparable pertinent records might be 
available from the other sources of his limited supplemental 
income/stipends.  

The Board also notes that the record is filled with comments 
by individuals who have worked with the veteran including 
within the state, local and Native American system, assuring 
that he was taken care of, seeing to it that his records are 
in the file, and in other matters.  It is quite apparent that 
these individuals care a great deal for the veteran and want 
him to be treated in the best possible manner.  It also tends 
to reflect that perhaps his apparent lack of cooperation may 
be the result of disability rather than lack of application, 
and in that case, the VA is especially obligated to provide 
him with every due process protection. 

Collaterally, the aforecited situation would also strengthen 
the ongoing mandate that his physical and mental conditions 
be evaluated without any pre-conceived notions as voiced in 
the report of the last physical examination, namely that he 
was simply a drunk.  He may well drink, but the remainder of 
the evidence would tend to indicate that the situation is 
anything but that simple, and that his drinking is merely one 
facet of his circumstances and may well be secondary to 
acquired disability as well. 

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

When the medical opinion is based on a faulty premise, 
additional evaluation must be undertaken.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Guimond v. 
Brown, 6 Vet. App. 69 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  And when the medical evidence 
is inadequate, the VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board has no alternative but to remand the case for 
further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should fully advise the 
veteran and his representative that as 
much information as possible should be 
obtained as to his situation shortly 
after service, and the results of various 
post-service incidents, and any other 
clinical information relating to his 
current condition.  

In this regard, collateral sources such 
as in the local community including those 
who have been shown in the file to follow 
and have expressed concern over the 
veteran's welfare, may be asked for 
assistance.  

The RO should assist in obtaining all 
evidence available.  These records should 
include from clinical evaluations and 
care, employers, community help agencies 
and supporters, etc.   It should also 
include records from Dr. Powers and the 
Dillingham medical facility(ies) referred 
to previously.

2.  The veteran should then be afforded a 
comprehensive physical examination by 
someone other than the VA physician who 
saw him in 2002, to determine the nature 
of all current organic disabilities.  All 
necessary laboratory and other tests 
should be accomplished, including X-rays.  

The veteran should also be reevaluated by 
the VA psychiatrist who saw him in 2002 
(or another psychiatrist if the one who 
saw him in 2002 would prefer), for an 
assessment of the nature of any acquired 
psychiatric disability as a result of 
and/or demonstrated since service, and 
the etiology thereof, as well as impact 
on his ability to work.  

The claims file must be made available to 
the examiners prior to their 
examinations.  A copy of this remand must 
be also made available to the examiners.  
The opinions should be documented to the 
file and annotated to evidence of record.

3.  The case should then be reviewed by 
the RO.  If the claims remain denied, a 
comprehensive SSOC should be prepared and 
the veteran and his representative given 
the opportunity to respond.  The case 
should then be returned to the Board.  
The veteran need do nothing until further 
notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


